Order, Supreme Court, New York County (Stanley L. Sklar, J.), entered July 3, 1991, which granted petitioners’ motion for leave to file a late notice of claim against the municipal defendant, unanimously affirmed, without costs.
In the circumstances we find it to have been a reasonable exercise of discretion for the court to grant the application to file two months beyond the 90-day period (see, Cruz v New York City Hous. Auth., 178 AD2d 291). Petitioner Juan Cabe*241zas was severely incapacitated, by the severance of his right arm. Further, we note that the defendant Housing Authority had agents and employees at the accident site who investigated and/or filed detailed reports allowing ample opportunity to examine the insulation mulching machine in question. Concur — Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ.